           Case 1:19-vv-01903-UNJ Document 16 Filed 03/16/21 Page 1 of 2




     In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1903V
                                        UNPUBLISHED


    TONY HARRIS,

                        Petitioner,                          Chief Special Master Corcoran
    v.
                                                             Filed: February 19, 2021
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,
                                                             Motion for decision; dismissal.
                        Respondent.


John R. Howie, Jr., Howie Law, PC, Dallas, TX, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

        On December 16, 2019, Tony Harris filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa—10 through 34,2
(the “Vaccine Act”). Mr. Harris alleged that he developed Guillain-Barré syndrome from
an influenza vaccine he received on December 12, 2016. ECF No. 1 at 1.

        On February 12, 2021, Mr. Harris filed a motion for a decision dismissing his
petition. ECF No. 14. For the reasons set forth below, Mr. Harris’s motion is GRANTED,
and this case is hereby DISMISSED.

      In his petition, Mr. Harris briefly described his vaccination, onset of symptoms,
progression of symptoms, and diagnosis, but he did not identify any of the medical
providers or cite any medical records. ECF No. 1. The December 18, 2019 PAR Initial
Order required Mr. Harris to file all the statutorily required documents, including medical


1Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
           Case 1:19-vv-01903-UNJ Document 16 Filed 03/16/21 Page 2 of 2



records supporting the vaccination, diagnosis of his injury, pre-vaccination treatment,
and post-vaccination treatment. ECF No. 5.

      Mr. Harris received several extension of time but ultimately never filed any
medical records or other supporting documents.

        On February 12, 2021, Mr. Harris filed a motion for a decision dismissing his
petition stating that “[a]n investigation into the facts supporting this case has
demonstrated to Petitioner that he will be unable to prove that he is entitled to
compensation in the Vaccine Program.” ECF No. 14.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §§ 300aa—13(a)(1)(A) and 300aa—11(c)(1). Mr. Harris alleged that he
sustained a Guillain-Barré syndrome Table Injury.

        Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1). For a
Table Injury, among other requirements, a petitioner must establish with supporting
documentation that she received a covered vaccine, that she sustained a covered
injury, and that she suffered the effects of this injury for at least six months. § 300aa—
11(c)(1). Mr. Harris has not submitted any medical records to establish these
preliminary requirements. Moreover, Mr. Harris admitted in his motion for a decision
that he will not be able to prove his claim.

      Thus, petitioner has failed to establish entitlement to compensation in the Vaccine
Program. This case is dismissed for insufficient proof. The clerk shall enter
judgment accordingly.3

IT IS SO ORDERED.


                                                    s/Brian H. Corcoran
                                                    Brian H. Corcoran
                                                    Chief Special Master




3
 If Petitioner wishes to bring a civil action, she must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2
